DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 10/11/2017.
Claims 1, 3-4, and 6-8 are currently pending and have been examined. 
This action is made Non-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: W and 120c drawn in fig. 3; Wc drawn in fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities: 
Claims 1, 7, and 8 line 1 recites “A vehicle control that performs a driving control”, but there’s no actual driving control being claimed.
Claims 1, 7, and 8 lines 3-4 recite “the one or more processors: recognize…”. The current wording is more consistent with the language of a method claim.  The examiner suggests to include ‘configured to’ language after “one or more processors” to follow system claim formalities. 
Claims 1, 7, and 8 lines 16-18, 12-14, and 12-14 respectively recite “and wherein the one or more processors determine a risk that, by the host vehicle entering into the other travel path, the other vehicle stops at a more rearward position on the other travel path than the intersecting position.” To improve clarity, the examiner suggests adding language that indicates that this risk is being predicted based upon an anticipated future scenario described as “by the host vehicle entering into the other travel path, the other vehicle stops at a more rearward position on the other travel path than the intersecting position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter. Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception, abstract idea, without significantly more.
Claims 1, 3-4, and 6-8 are directed to a machine, which is one of the statutory categories of invention. (Step 1: YES)
Claim 1 recites a judicial exception: an abstract idea. The limitations of “recognize another vehicle existing in a vicinity of the host vehicle; in a case that the host vehicle is planning to enter from one travel path in which the host vehicle is traveling into another travel path through an intersecting position that intersects the one travel path, and when the… recognize that the other vehicle traveling in the other travel path is at a more rearward travel position on the other travel path than the intersecting position, determine a risk to the other vehicle that corresponds to the travel position; and determine whether or not to permit the host vehicle to enter into the other travel path, in accordance with the determined risk to the other vehicle, and wherein… determine a risk that, by the host vehicle entering into the other travel path, the other vehicle stops at a more rearward position on the other travel path than the intersecting position,… determining the risk in accordance with a type of a stopping position,… determine a risk level to the other vehicle on a basis of the type of the stopping position, and a length of an empty space formed in the other travel path in front of the other vehicle” fall under the abstract idea of a mental process. When a human drives a vehicle and approaches a busy intersection with the intent of turning, they are able to observe other vehicles in the vicinity, observe that other vehicles are stationary, observe the location of the stationary vehicles, observe how much space is available in the new path they plan to merge into, evaluate whether the rear of another vehicle is in risk of protruding into the intersection after a turn is made, and to determine whether to proceed with the turn based on the risk.
Under Step 2A Prong 2, the additional elements are the “one or more processors” that recognize other vehicles and determine risk. The additional element of processors does not integrate the abstract idea into a practical application because the processor(s) are merely tools to apply the abstract idea in a generic or general purpose computer.
Under Step 2B, the additional elements are the “one or more processors” that recognize other vehicles and determine risk. Similarly to Step 2A Prong 2, the claims do not include additional elements apply the abstract idea in a generic or general purpose computer.
Re Claim 3, the limitation “wherein … determine that there is a risk to the other vehicle in a case that the type of the stopping position is a railway crossing or an intersection” is also part of the abstract idea of Step 2A Prong 1. A person can observe that a stopping position is a railway crossing or an intersection and be able to evaluate the risk to the other vehicle.
Under Step 2A Prong 2 and Step 2, the use of “one or more processors” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 4, the limitation “wherein … determine that a risk level to the other vehicle is greater in a case that the stopping position is the railway crossing than in a case that the stopping position is the intersection” is also part of the abstract idea of Step 2A Prong 1. A person can visually recognize a stopping position is a railway crossing or an intersection and be able to evaluate the risk to the other vehicle being greater at a railway crossing.
Under Step 2A Prong 2 and Step 2, the use of “one or more processors” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 6, the limitation “wherein … change an entry condition for entry into the travel path of the other vehicle in accordance with the risk level to the other vehicle” is also part of the abstract idea of Step 2A Prong 1. A person can determine an entry condition at the intersection based on an evaluation of risk to the other vehicle. For example, if the driver determines there is high risk to the other vehicle, they can determine that extra space is needed for a turn at the intersection to be performed.
Under Step 2A Prong 2 and Step 2, the use of “one or more processors” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 7, Under Step 2A Prong 1, Claim 7 recites a judicial exception: an abstract idea. The limitations of “recognize another vehicle existing in a vicinity of the host vehicle; in a case that the host vehicle is planning to enter from one travel path in which the host vehicle is traveling into another travel path through an intersecting position that intersects the one travel path, and when … recognize that the other vehicle traveling in the other travel path is at a more rearward travel position on the other travel path than the intersecting position, determine a risk to the other vehicle that corresponds to the travel position; and determine whether or not to permit the host vehicle to enter into the other travel path, in accordance with the determined risk to the other vehicle, wherein … determine a risk that, by the host vehicle entering into the other travel path, the other vehicle stops at a more rearward position on the other travel path than the intersecting position, … determining the risk in accordance with a type of a stopping position, and … determine that there is a risk to the other vehicle in a case that the type of the stopping position is a railway crossing or an intersection, and also reduce a risk level at which it becomes impossible for the other vehicle to move, in a case it is recognized that a crossing gate is descending at the railway crossing or a traffic signal device is displaying a red signal at the intersection” fall under the abstract idea of a mental process. When a human drives a vehicle and approaches a busy intersection with the intent of turning, they are able to observe other vehicles in the vicinity, observe that other vehicles are stationary, observe the location of the stationary vehicles, observe that a stopping position is a railway crossing or an intersection, observe that the other vehicle can’t move, evaluate whether the rear of another vehicle is in risk of protruding into the intersection after a turn is made, further evaluate a reduced risk when the other vehicle can’t move, and to determine whether to proceed with the turn based on the risk.
Under Step 2A Prong 2, the additional elements are the “one or more processors” that recognize other vehicles and determine risk. The additional element of processors does not integrate the abstract idea into a practical application because the processor(s) are merely tools to apply the abstract idea in a generic or general purpose computer.
“one or more processors” that recognize other vehicles and determine risk. Similarly to Step 2A Prong 2, the claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because the processor(s) are merely tools to apply the abstract idea in a generic or general purpose computer  .
Re Claim 8, Under Step 2A Prong 1, Claim 8 recites a judicial exception: an abstract idea. The limitations of “recognize another vehicle existing in a vicinity of the host vehicle; in a case that the host vehicle is planning to enter from one travel path in which the host vehicle is traveling into another travel path through an intersecting position that intersects the one travel path, and when … recognize that the other vehicle traveling in the other travel path is at a more rearward travel position on the other travel path than the intersecting position, determine a risk to the other vehicle that corresponds to the travel position; and determine whether or not to permit the host vehicle to enter into the other travel path, in accordance with the determined risk to the other vehicle, and wherein … determine a risk that, by the host vehicle entering into the other travel path, the other vehicle stops at a more rearward position on the other travel path than the intersecting position, … determining the risk in accordance with a type of a stopping position, and … determine, on a basis of the type of the stopping position and a traveling state of another vehicle traveling ahead of the other vehicle, a risk level at which it becomes impossible for the other vehicle traveling behind in the other travel path to move” fall under the abstract idea of a mental process. When a human drives a vehicle and approaches a busy intersection with the intent of turning, they are able to observe other vehicles in the vicinity, observe that other vehicles are stationary, observe the location of the stationary vehicles, observe that the other vehicle can’t move, observe that a preceding vehicle is moving, evaluate whether the rear of another vehicle is in risk of protruding into the intersection after a turn is made, and to determine whether to proceed with the turn based on the risk.
“one or more processors” that recognize other vehicles and determine risk. The additional element of processors does not integrate the abstract idea into a practical application because the processor(s) are merely tools to apply the abstract idea in a generic or general purpose computer.
Under Step 2B, the additional elements are the “one or more processors” that recognize other vehicles and determine risk. Similarly to Step 2A Prong 2, the claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because the processor(s) are merely tools to apply the abstract idea in a generic or general purpose computer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toshiya (JP 2012226618 A (IDS)) is pertinent as it discloses a driving assist that alerts driver when to cross railway or intersection, to make sure it will clear the entire length of the intersection/railway. And what to do if a car is present or entering from a side road. 
Yeul (KR 20170097435 A) is pertinent as it discloses an autonomous driving system for determining when to turn right at an intersection based on an assessment of safety through a space-time relationship with surrounding vehicles.
Yoo (US 10259458 B2) is pertinent as it discloses a path planning apparatus for an autonomous vehicle that generates a lane change path based on determining the degree of collision risk with respect to another vehicle.
Nagasaka (US 9475491 B1) is pertinent as it discloses autonomous vehicle control where lane merging is performed depending on the length of the gap of neighboring vehicles to avoid collisions.
The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1, 7, and 8 since they are missing how to evaluate risk at an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664C              
                                                                                                                                                                                          /ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664